—Judgment, Supreme Court, New York County (Karla Moskowitz, J.), entered January 27, 1999, which, after a nonjury trial, awarded plaintiff in this action for breach of *170contract the total amount of $50,148.21 from defendants, unanimously affirmed, with costs.
Contrary to defendants’ arguments, an examination of the record discloses no ground warranting disturbance of the trial court’s determinations of credibility or its findings of fact (see, Langenbacher Co. v Tolksdorf, 199 AD2d 64), particularly since the court relied on the subcontract as written, rather than defendants’ assertion of oral modification of the payment schedule. Concur — Sullivan, P. J., Rosenberger, Nardelli, Ellerin and Wallach, JJ.